DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites, “the controller is configured to outputs" in line 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (3-8 by dependency ) recites “detection values” in line 8. It unclear what these are.
Claim 1 (3-8 by dependency ) recites “the body motion” in line 12. There is insufficient antecedent basis for this limitation.
 Claim 1 (3-8 by dependency ) recites “a temporal variation” in line 13-14. It unclear if this relates to the “temporal variation” previously recited in the claim in lines 8 and 10.
Claim 1 (3-8 by dependency ) recites “compensate the standard deviation” in line 15. It unclear what this means. .
 Claim 1 (3-8 by dependency ) recites “a last estimated value)” in line 20. It unclear this means. A last estimated value for what?
Claim 4 recites tAV[s]. Examiner notes the equation only recites tAV and does not recite tAV[s].
Claim 5 recites t[s]. Examiner notes the equation only recites t and does not recite t[s].
Claim 9 (10-13 by dependency) recites “the temporal variation” in line 6. There is insufficient antecedent basis for this limitation. 
Claim 9 (10-13 by dependency) recites “the detection value” in line 7. There is insufficient antecedent basis for this limitation. It is also unclear what a detection value is.
Claim 9 (10-13 by dependency) recites “the body motion” in line 10. There is insufficient antecedent basis for this limitation. 
Claim 9 (10-13 by dependency) recites “a body motion” in line 14. It is unclear if this ‘body motion’ is related to the ‘body motion’ recited in line 10.
Claim 9 (10-13 by dependency) recites “a last estimated value”. It unclear this means. A last estimated value for what?
Claim 9 (10-13 by dependency) recites t[s]. Examiner notes the equation only recites t and does not recite t[s].
Claim 10 (11 by dependency) recites tAV[s]. Examiner notes the equation only recites tAV and does not recite tAV[s].

Allowable Subject Matter
Claim1, 3-13 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Due to the nature of the 112 rejections, the claims may no longer be allowable once amended to overcome the rejections. For example, it is unclear what estimated value is being outputted in the independent claims (i.e. what a last estimated value is). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2017/0265815 A1 – teaches a bed with load cells, standard deviation of the center of gravity and determining body motion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791